3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21, 31 and 41 are objected to because of the following informalities:  
In claim 21, line 15, the word “that” between “rate different” and “the first decay rate” should be replaced with “than”.
 In claim 31, line 14, the word “that” between “rate different” and “the first decay rate” should be replaced with “than”.
In claim 41, line 16, the word “that” between “rate different” and “the first decay rate” should be replaced with “than”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. US 10449362. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the current application are directed to a medical device and method comprising: a therapy module having a capacitor array comprising a plurality of capacitors and an output signal line, the therapy module configured to generate a composite pacing pulse comprising a series of at least two individual pulses by: generating a first pulse of the at least two individual pulses by selectively coupling a first portion of the plurality of capacitors to the output signal line, the selectively coupled first portion of the plurality of capacitors having a first effective capacitance and the first pulse of the at least two individual pulses having a first decay rate corresponding to the first effective capacitance, and generating a second pulse of the at least two individual pulses by selectively coupling a second portion of the plurality of capacitors to the output signal line, the selectively coupled second portion of the plurality of capacitors having a second effective capacitance different than the first effective capacitance and the second pulse of the at least two individual pulses having a second decay rate different that the first decay rate, the second decay rate corresponding to the second effective capacitance which is similar to the claims of U.S. Patent No. US 10449362 which are also directed to an implantable medical device and method comprising a therapy module having a capacitor array comprising a plurality of capacitors and an output signal line, the therapy module configured to selectively couple the capacitor array to the output signal line to generate a composite pacing pulse and configured to control the therapy module to sequentially discharge at least a portion of the plurality of capacitors to produce a series of at least two individual pulses that define the composite pacing pulse and having a first and second time constant which are different and corresponding to a first and second effective capacitance. 
Allowable Subject Matter
Claim 41 allowed.
 While no prior art rejection has been provided for claims 21-40, they are not indicated as allowable due to the double parenting rejections discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792